DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 2, 4 – 8, & 12, and the cancellation of claim 3. Claims 17 – 24 were previously withdrawn. Claims 1 – 2 & 4 – 16 are examined herein.

Claim Objections
Claims 1 & 4 – 7 are objected to because of the following informalities:  
Applicant’s claims recite “a first polymer sub-layer” and “a second polymer sub-layer.” Applicant’s specification refers to these layers as “first coating layer” and “second coating layer” (pg. 21). Applicant’s claim language should be consistent with the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 & 4 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 1 recites two separate multilayered structures (one for each of the first and second polymer layers), wherein the single metal layer is positioned between the two separate and distinct multilayered structures. Therefore, it is unclear which of the two multilayered structures is “the” multilayered structure of claim 1. 
Claims 2 & 4 – 11 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 2, 4, 8, 9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0102324 A1), as evidenced by Learn Civil Engineering (“Mechanics of Materials-Tension and Compression”).
With regard to claim 1, Lee et al. teach a display device comprising a display panel including a light emitting diode (50) (Applicant’s “light emitting layer”) on a buffer layer (11) (Applicant’s “flexible substrate”). A barrier layer (20) (Applicant’s “base film”) disposed on the display panel and facing the light emitting diode with the buffer layer therebetween the barrier layer and the barrier layer and the light emitting diode (paragraphs [0007] – [0008] & [0028] – [0029], & Fig. 1). As shown in Fig. 2, the barrier layer (20) comprises a stack of alternating metal layers (21) and alternating organic layers (22) such that a single metal layer (21) is disposed between a first polymer layer (22) and a second polymer layer (22) within the stack (paragraph [0046]).
Lee et al. teach each organic layer (22) may be a stack of layers (“sub-layers”) of polymer material (paragraph [0046]). Lee et al. teach the stack organic layer (22) may be a stack of layers (“sublayers”) of at least one polymer material, such as polyethylene terephthalate and polyimide (i.e. “a second polymer sub-layer…including a different material from the first sub-layer”) (paragraph [0046]).

    PNG
    media_image1.png
    470
    678
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    393
    354
    media_image2.png
    Greyscale

Lee et al. (‘324) does not provide any details regarding the configuration of the layers teach each organic layer (22) comprises a first sublayer in contact with the single metal layer, and a second polymer sub-layer in contact with the first polymer sub-layer.
However, one of ordinary skill in the art would recognize Lee et al. suggests when two or more polymer sub-layers are present within the stack, at least one of the polymer sub-layers (“first sublayer”) is in contact with the metal layer (21) and a second polymer sub-layer, of a different material, is in direct contact with the opposing side of the first sub-layer.
	
With regard to claim 2, as discussed above for claim 1, Lee et al. teach the stack each organic layer (22) may be stacked layers of polymer material, which includes at least one of polyethylene terephthalate and polyimide (paragraph [0046]).
With regard to claim 8, Lee et al. teach the metal layer includes at least one of titanium and copper (paragraph [0046]).
With regard to claim 9, Lee et al. teach the metal layer has a thickness of about 0.01 µm to about 10 µm (paragraph [0047]), which is less than 30 µm.
With regard to claim 11, Lee et al. the display panel is bendable under bending and torsion stress (paragraph [0015] & [0063]). By definition, bending force is a combination of compression force of the inner surface and tensile force of the outer surface, as evidenced by Learn Civil Engineering. Therefore, the display panel taught by Lee et al. is inherently bendable in a direction which applies a compressive force to the display panel and in a direction which applies a tensile force to the display panel.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


Claims 5 – 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 1 above, and further in view of Park et al. (US 2011/0062444 A1).
Lee et al. fail to teach the thicknesses of the organic layers.
Park et al. teach a flexible display device comprising a multilayered flexible substrate (moisture barrier) (140) for a flexible display comprising at least two polymer layers: a first flexible layer and a second flexible layer (paragraphs [0029] – [0031]). The multilayered flexible substrate prevents moisture or oxygen into the display, resulting in an improved lighted of the flexible display device (paragraph [0032]).
With regard to claim 5, Park et al. teach the first flexible layer has a thickness of a few microns (paragraph [0029]). First flexible layer is formed of a thickness of about 3 – 4 µm (paragraph [0044]), which overlaps with Applicant’s claimed range of about 4 µm to about 10 µm.
With regard to claim 6, Park et al. teach a second flexible layer has a thickness of a few tens of micrometers (paragraph [0031]). The term “few” is defined as a plurality. Therefore, the Examiner interprets this disclosure as the second flexible layer has a thickness of 20 µm or more, which overlaps with Applicant’s claimed range of about 4 micrometers to about 20 micrometers.
With regard to claim 7, Park et al. teach the second flexible layer has a thickness greater than the first flexible layer for reinforcing the strength of the first layer. Park et al. teach ratio of 4:20 as described above for claims 5 – 6 is reduced to 1:5, which is overlaps with Applicant’s claimed range of 1:1 to about 1:5.
Therefore, based on the teachings of Park et al., it would have been obvious to one ordinary skill in the art prior to the effective filing date to form the stack of polymer layers in the moisture barrier taught by Lee et al. such that the thicknesses are in the range of a few micrometers to a few tens of micrometers in order to provide reinforcing strength to adjacent layers and provide sufficient moisture and oxygen barrier properties to the display for extending the lifetime of the flexible display unit. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, with regard to claim 10, Lee et al. fail to explicitly teach the ratio of a thickness of the metal layer to a total thickness of the first polymer layer.
However, when considering the thickness of the metal layer taught by Lee et al., it follows that when considering the references of Lee et al. and Park et al. in combination (as discussed above), the thickness ratio of a thickness of the metal layer to a total thickness of the one organic layer stack (Applicant’s “first polymer layer”) is a ratio of about 10 µm to 24 µm, which is 1:2.5 and less than a ratio of 1:3.

Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0102324 A1), in view of Lee et al. (KR 10 20140140931 A1).
With regard to claim 12, Lee et al. teach a display panel including a flexible substrate, and a barrier layer (20) (Applicant’s “base film”) disposed on the substrate (paragraphs [0007], [0027], & Fig. 1). The barrier layer comprising alternating metal layers (21) and alternating organic layers (22) (Applicant’s “a first polymer layer and a second polymer layer facing each other with the single metal layer therebetween”). Each organic layer (22) may be stacked layers of polymer material (Applicant’s first and second “film layer” and respective “polymer layer” of the adhesive layer) (paragraph [0046]) & Fig. 2).
Lee et al. fail to teach an adhesive layer between the metal layer and the first film layer and the second film layer, such that the adhesive layer includes a polymer layer and an adhesive material layer disposed on both of opposing surfaces of the polymer layer.
Lee et al. (‘0931) teach a low elastic coverlay film for a flexible printed circuit board (pg. 2). The coverlay (100) comprises a thin metal layer (10), first adhesive layer (20), polyimide base layer (30) (Applicant’s “polymer layer”), second adhesive layer (40), and organic protector layer (40), in this order (pgs. 10 & 16). A cover lay film of this configuration improves the reliability of the layer when flexed (pgs. 2 & 5), such as flexibility without peeling (splitting) of the layers (pg. 15).

    PNG
    media_image3.png
    229
    509
    media_image3.png
    Greyscale

Therefore, based on the teachings of Lee et al. (‘0931), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a double-sided adhesive between the metal and organic layers taught by Lee et al. (‘324) because the dual sided adhesive layer taught by Lee et al. (‘0931) prevents peeling (splitting) of the layers when the laminate is flexed.
With regard to claim 13, Lee et al. (‘0931) teach the adhesive layers may be composed of polyimide resin (P63 - 65, 69, 72).
With regard to claim 14, as discussed above, Lee et al. (‘324) teach a stack of organic layers between each metal layer. The stack organic layers include at least one of polyethylene terephthalate and polyimide (paragraph [0046]).
With regard to claim 15, Lee et al. (‘0931) teach the first adhesive layer preferably has a thickness of 1 - 10 µm, the second adhesive layer preferably has a thickness of 5 – 40 µm, and polyimide base layer preferably has a thickness of 5 – 25 µm (P22-23). The minimum adhesive thickness is less than the largest polyimide base layer thickness. Therefore, the ranges taught by Lee et al. overlaps with Applicant’s claimed relative thickness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 16, Lee et al. (‘0931) teach the preferred thickness, as discussed above for claim 15. 
However, Lee et al. (‘0931) teach the thicknesses of the adhesive and polyimide base layers are not limited (P69, 71). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.IV.A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 & 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, & 16 of copending Application No. 16/227,231 (herein “’231”), in view of Lee et al. (US 2015/0102324 A1) and Lee et al. (KR 10 20140140931 A1). 
With regard to claim 12, ‘231 claims a display device comprising:
A display panel including a flexible substrate,
A base film disposed on the display panel;
Wherein the base film includes:
A first film layer and a second film layer overlapping each other,
A metal layer disposed between the first film layer and the second film layer,
At least one adhesive layer disposed between the first film layer and the metal layer or between the second film and the metal layer (claims 1, 12, & 16).
App. 16/227,231 fails to claim the display panel comprises a light emitting layer on a substrate, and a base film facing the light emitting layer with the substrate between the base film and the display panel.
Lee et al. ‘324 teach a display device comprising a display panel including a light emitting diode (50) (Applicant’s “light emitting layer”) on a buffer layer (11) (Applicant’s “flexible substrate”). A barrier layer (20) (Applicant’s “base film”) disposed on the display panel and facing the light emitting diode with the buffer layer therebetween the barrier layer and the barrier layer and the light emitting diode (paragraphs [0007] – [0008] & [0028] – [0029], & Fig. 1). The buffer layer serves the purpose of providing a flat surface for forming the pixel unit, and prevents permeation of moisture and foreign particles into the pixel circuit and the organic light emitting diode (layer) (paragraph [0029]).
Therefore, based on the teachings of Lee et al. ‘324, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide a substrate between the light emitting layer and the barrier layer (“base film”) in order to provide a flat surface for forming the pixel unit, and preventing permeation of moisture and foreign particles into the light emitting layer.
16/227,231 fails to claim the adhesive layer includes a polymer layer, and an adhesive material layer which is disposed on both or opposing surfaces of the polymer layer.
Lee et al. (‘0931) teach a low elastic coverlay film for a flexible printed circuit board (pg. 2). The coverlay (100) comprises a thin metal layer (10), first adhesive layer (20), polyimide base layer (30) (Applicant’s “polymer layer”), second adhesive layer (40), and organic protector layer (40), in this order (pgs. 10 & 16). A cover lay film of this configuration improves the reliability of the layer when flexed (pgs. 2 & 5), such as flexibility without peeling (splitting) of the layers (pg. 15).

    PNG
    media_image3.png
    229
    509
    media_image3.png
    Greyscale

Therefore, based on the teachings of Lee et al. (‘0931), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a double-sided adhesive between the metal and organic layers taught by Lee et al. (‘324) because the dual sided adhesive layer taught by Lee et al. (‘0931) prevents peeling (splitting) of the layers when the laminate is flexed.
With respect to claim 14, ‘231 claims the first polymer layer and the second polymer layer include a polyimide, polyphenylene sulfide, polyethylene napthalate, and polyaryletherketone (claim 2).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues, “Applicant respectfully notes that US 2011/0062444 to Park has not been cited in an IDS filed by Applicant nor indicated as considered in PTO-0892 form in the present application.
“Indication of formal consideration of US 2011/0062444 to Park is respectfully requested” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: The Park reference has been cited on the PTO-892 form attached to this office action.

In light of Applicant’s amendments of the specification, the objection of the specification has been withdrawn. 

In light of Applicant’s amendment of claim 8, the rejection of claim 8 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant argues, “Lee 324 does not disclose at least a multilayered structure [of each of a first polymer layer and a second layer in contact with the single metal layer] including in order from the single metal layer: a first polymer sub-layer in contact with the single metal layer, and a second polymer sub-layer in contact wit the first polymer sub-layer and including a different material form the first polymer sub-layer as arranged in amended Claim 1” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim does not require the multilayered structure for each of the first layer and the second layer to be the exactly the same. The limitation Applicant has cited in parenthesis (emphasized by the Examiner) is an assumption that is not recited in the claims. Applicant is directed to the 35 U.S.C. §112(b) rejection above. 
Applicant’s claim does not explicitly recite the first sub-layer of the first multi-layer structure of the first layer is the same composition as the first sub-layer of the second multi-layer structure of the second layer, as well as the same for the second sub-layers.
Lee et al. (‘324) does not provide any details regarding the configuration of the layers teach each organic layer (22) comprises a first sublayer in contact with the single metal layer, and a second polymer sub-layer in contact with the first polymer sub-layer.
However, one of ordinary skill in the art would recognize Lee et al. suggests when two or more polymer sub-layers are present within the stack, at least one of the polymer sub-layers (“first sublayer”) is in contact with the metal layer (21) and a second polymer sub-layer, of a different material, is in direct contact with the opposing side of the first sub-layer.

The limitation of previous claim 3 was incorporated into claim 1. Claim 3 was not previously rejection under 35 U.S.C. 101 for obviousness-type double patenting. Therefore, Applicant’s amendment overcomes the previous provisional rejection of 1 – 2, 8 – 9, & 11 under 35 U.S.C. §101.
The previous provisional rejection of claims 12 & 14 under 35 U.S.C. §101 has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781